Citation Nr: 0633852	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease, thoracic spine, evaluated as noncompensable prior to 
July 18, 2003 and 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active service from June 2001 through May 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the Atlanta, Georgia RO.  

The Board has rephrased the issue listed on the title page to 
reflect that this is an initial rating claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (Where an appeal stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating.).


FINDING OF FACT

For the entire appeal period, the medical evidence reflects 
that the veteran's service connected degenerative joint 
disease of the thoracic spine was manifested by moderate to 
severe limitation of motion of the thoracic spine with 
complaints of pain.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
degenerative joint disease of the thoracic spine have been 
met since June 1, 2002, the day following separation from 
service.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5291 (2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating 

The veteran contends that she is entitled to a rating in 
excess of 10 percent for her service connected degenerative 
joint disease of the thoracic spine.  

In a September 2002 rating decision, the RO granted service 
connection for degenerative joint disease of the thoracic 
spine and assigned a noncompensable rating effective June 1, 
2002, the day following separation from service.  In an 
October 2003 rating decision, the RO granted entitlement to a 
10 percent rating effective July 18, 2003, the date of the VA 
examination. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

When evaluating musculoskeletal disabilities VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995). 

On October 28, 2002, the veteran filed a notice of 
disagreement with the initial rating assigned to the service 
connected degenerative joint disease of the thoracic spine.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).

The veteran's service connected disability was rated under 
DCs 5010, 5291.  This rating represents traumatic arthritis 
and limitation of motion.  DC 5010 provides that traumatic 
arthritis is to be rated under DC 5003 for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, DC 
5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application when there is limitation of motion to a 
noncompensable degree.  Id.  A 10 percent rating, the maximum 
rating, under DC 5291 contemplates moderate to severe 
limitation of motion of the dorsal, thoracic, spine.  38 
C.F.R. § 4.71, DC 5291.  

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
provides that a 10 percent rating is assignable where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine. 

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the 
revised rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees each 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

In 2001, the veteran experienced back pain while performing 
sit-ups.  She stated that the sit-ups may have aggravated her 
scoliosis, which she also stated was discovered by an Army 
doctor.  The veteran currently complains of a tightness 
pulling at her low back which she especially experiences when 
sitting for long periods of time.  In her Notice of 
Disagreement, she stated that "[t]he trauma that [she] went 
through with [sic] back [was] making it difficult for [her] 
to do daily tasks bending, lifting, and cleaning around the 
house."  She has also stated that she cannot experience a 
normal day without back pain, whether she is lying down or 
sitting up, and finds it difficult to get out of bed due to 
stiffness.  An October 2001 physical therapy clinic record 
and a June 2001 x-ray indicated the presence of "mild 
scoliosis," and a 2002 service medical record noted an 
"abnormal" spine.

At the March 2002 VA examination, the veteran complained of 
pain, lack of endurance, and stiffness.  The examiner noted 
that the symptoms were distressing but that the veteran could 
function with distress.  The neurologic exam was within 
normal limits with normal reflexes.  Examination of the 
thoracic spine showed no spasms, pain, tenderness, or 
weakness.  Straight leg raise test was negative, and no 
ankylosis of the vertebra was present.  The range of motion 
findings were as follows: 95 degrees of flexion, 35 degrees 
of extension, 40 degrees of bilateral lateral flexion, and 35 
degrees of bilateral rotation.  Range of motion findings were 
not additionally affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner's diagnosis was 
back strain with degenerative joint disease of the thoracic 
spine with axis deviation to the left of the lumbar spine.  
The examiner noted that the veteran had a history of limited 
range of motion.

The July 18, 2003 VA examination noted a normal thoracic 
spine.  Straight leg raise test was questionably positive.  
The veteran could not further lift her leg secondary to right 
groin pain.  There were no signs of radiculopathy or 
ankylosis of the spine.  Flexion was noted as 85 degrees 
secondary to low back pain but not further limited by 
fatigue, weakness, lack of endurance, or incoordination.  The 
remaining range of motion findings were as follows: 35 
degrees of extension, 40 degrees of right and left lateral 
movement, and 35 degrees of right and left rotation.  There 
was no ankylosis of the spine.  The examiner's diagnosis was 
degenerative joint disease of the thoracic spine with 
essentially normal range of motion except for slight 
decreased flexion.   

In March 2006, the Board remanded the issue for a VA 
examination to determine whether or not the veteran has 
scoliosis.  In July 2006, the VA examination was performed.  
The veteran's range of motion findings were as follows: 0 to 
100 degrees of forward flexion, 0 to 30 degrees of extension, 
0 to 30 degrees bilateral lateral rotation, and 0 to 30 
degrees of bilateral lateral flexion.  Following repetitive 
use, the veteran experienced pain and fatigue but no 
weakness, lack of endurance, or incoordination.  There was no 
additional limitation of motion due to pain and fatigue with 
repetitive use.  Flare-ups followed the same pattern.  Pain 
had the main functional impact.  The veteran noted that she 
had mild pain on motion in the thoracic spine.  There were no 
paraspinal muscle spasms or weakness.  The veteran did have 
some tenderness to palpation along the paraspinals of the mid 
thoracic region.  Straight leg raise test was negative 
bilaterally.  Sensation was intact to all distributions of 
the lower extremities.  The veteran had 5/5 motor strength 
and a normal gait.  There were no muscle spasms along the 
thoracolumbar region.  Radiographic studies of the thoracic 
and lumbar spine were within normal limits with no diagnosis 
of formal scoliosis.

The examiner noted that the veteran has a chronic thoracic 
spine strain.  The examiner commented that the veteran was 
working full time as a typist and did not take any time off 
from work due to her service connected disability.  The 
veteran stated that her back does hurt during the day while 
she is typing.  The veteran did not have pain shooting or 
radiating down her legs, and the veteran did not use any 
assistive device.  The neurologic findings were normal in the 
lower extremities.  The examiner noted that the veteran had 
not had any incapacitating episodes over the last twelve 
months.  The examiner stated that the veteran's chronic 
thoracic strain was at least as likely as not related to her 
military service.   

On this record, the Board finds that, for the entire appeal 
period, the veteran's service connected degenerative joint 
disease of the thoracic spine has been manifested by a 
disability that more closely approximates the criteria for a 
10 percent rating.  The veteran has reported continuity of 
her current symptoms since the inception of the appeal 
period, and a proper VA examination demonstrating the 
severity of her symptoms was not conducted until July 2003.  
With application of the benefit of the doubt rule, the Board 
finds that the veteran's degenerative joint disease of the 
thoracic spine disability symptoms have been present since 
the inception of the appeal, and hence, there is no rational 
basis for a staged rating in this case.  Therefore, the Board 
grants a 10 percent rating effective to the day following 
separation from service.

The Board further finds that the evidence of record provides 
no basis for more than the currently assigned 10 percent 
rating under either the former or revised criteria.  Under 
the "old" criteria, the maximum rating allowed for 
limitation of motion is 10 percent.  38 C.F.R. § 4.71a, DC 
5291.  Under the "new" criteria, the veteran's range of 
motion findings are within normal limits, and there is no 
evidence of guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-
5243.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  Functional loss due to 
pain, weakness, and fatigability has already been taken into 
consideration in arriving at the decision to assign a 10 
percent rating, notwithstanding the fact that on the VA 
examination in 2006, the examiner specifically noted that 
there was no additional limitation of motion due to pain and 
fatigue on repetitive use, and the veteran did not have 
weakness, lack of endurance, incoordination, or flare-ups.

Further, no other diagnostic codes provide any basis for 
assignment of any higher rating.  Under the former criteria 
(and in the case of intervertebral disc syndrome (IVDS), the 
revised criteria), ratings in excess of 10 percent are 
available for residuals of a fractured vertebrae, for 
ankylosis of the dorsal, thoracic, spine or of the entire 
spine, and for IVDS; however, as the medical evidence does 
not demonstrate that the service connected degenerative joint 
disease of the thoracic spine condition involves any of 
above, there is no basis for evaluation of the disability 
under former DCs 5285, 5286, 5288, or 5293 (since September 
23, 2002) or revised DC 5293 for IVDS (renumbered DC 5243 on 
September 26, 2003). 

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  
 
Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the veteran (June 2003).  As such, VA fulfilled its 
notification duties.  In the August 2006 Supplemental 
Statement of the Case, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability of 10 percent, but no higher, for degenerative 
joint disease of the thoracic spine is granted effective to 
the day following separation from service.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


